DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claims 1, 3, 7, 10, and 12 have been canceled.  Claims 2, 4, 6, 8, 11 and 13 have been amended.  Claims 15-26 have been added.  Claims 2, 4-6, 8, 9, 11 and 13-26 are pending an under consideration.

Claim Objections
Claims 15, 17, 19, 21, 23 and 25 are objected to because of the following informalities: the typographical error of “PMBC” rather than “PBMC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8, 9, 11, 13 and 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) The recitation of “one or more PBMC population(s)” in claims 15, 17, 19, 21, 23 and 25 lack specific antecedent basis in claims 2, 6 and 11.  Claims 2, 6 and 11 minimally require a single PBMC.  It is unclear how a single PBMC constitutes a population.  Claims 15, 17, 19, 21, 23 and 25 encompass more than one PBMC population in the recitation of “population(s)”.  Claims 2, 6 and 11 encompass more than one PBMCs isolated from the blood of a cancer patient, but it is unclear how more than one PBMC from a single patient is relegated into more than one 
(B) It is unclear how the “selection” of one or more PBMCs populations in claims 2(b), 6(b) and 11(b) required by claims 15, 16, 19, 20, 23 and 24 affect the T cells selected in sections (c) of claims 2, 6 and 11.
(C) It is unclear how the “selection” of one or more PBMCs populations in claims 2(b), 6(b) and 11(b) required by claims 17, 21 and 25 effects the cells which are ultimately selected for incubation in section (d) of claims 2, 6 and 11. 
(D) The recitation of “the cancer patient” in claims 2(b), and 6(b) lacks specific antecedent basis within claims 2 and 6 which refer to “a subject having cancer” rather than a “cancer patient”. 
(E) Claim 11 is drawn to a method of treating cancer with a pharmaceutical composition, but fails to set forth an active method steps regarding the treatment.  Claim 11 only sets forth active method steps for how to manufacture the composition, used for the treatment, but this is no commensurate with active method steps for how to use the composition in the treatment.
(F) It is unclear how the at least 2 of the one or more cancer antigen derived epitopes of the selected cancer antigen are to be used in step (a) of claim 11 which requires only the selection of the epitope.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2, 5, 11, 14, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al (Journal of Immunotherapy, 2014, Vol. 2, 10 pages) in view of Watanabe et al (International Journal of Hematology, 2008, Vol. 88, pp. 311-320).
Claim 2 is drawn in part to a pharmaceutical composition for treating cancer in a subject having cancer, wherein the pharmaceutical composition I manufactured by a method comprising:
(a) selecting one or more cancer antigen-derived epitopes of NY-ESO1;
(b)incubating PBMCs isolated from the blood of the subject with cancer with the one or more derived epitopes from NY-ESO1 and Il-21;
(c) selecting T cells expressing both CD8 and 4-1BB from the cells of step (b); and 
(d) incubating the T cells selected in step (c) with anti-CD3 and Il-2.
Claim 5 requires that step (c) of pharmaceutical composition of claim 2  is carried out in a closed system flow cytometer. 

Claim 11 is drawn in part to a method of treating cancer with a pharmaceutical composition wherein the pharmaceutical composition is manufactured by a method comprising  
(a) selecting one or more cancer antigen-derived epitopes of NY-ESO1;
(b)incubating PBMCs isolated from the blood of a cancer patient with the one or more derived epitopes from NY-ESO1 and Il-21;
(c) selecting T cells expressing both CD8 and 4-1BB from the cells of step (b); and 
(d) incubating the T cells selected in step (c) with anti-CD3 and Il-2.

Claim 14 requires that step (c) of the method of claim 11 is carried out in a closed system flow cytometer. 

Pollack et al teach the selection of the peptide NY-ESO1157-165 as an epitope of NY-ESO1, and the use of said peptide to produce NY-OSO1 specific CD8 T cells (title and page 
Watanabe et al teach that cell sorting of T cells obtained from PBMCs was carried out by  anti-CD137 antibody (page 313, first column, lines 1-10), which meets the limitation of 4-1BB in section (c)  of claims 2 and 11.  Watanabe et al teach that CD137 based sorting resulted in a better recovery of tetramer+ cells that the tetramer based sorting (page 315, second column, lines 10-13 of the first full paragraph).  Watanabe et al teach that T cells enriched by the CD137 sorting method showed significantly better growth that those enriched  by the tetramer sorting method , and there was a constant trend toward an increased number of antigen-specific T cells among the CD137-based sorting group (page 315, second column, lines 8-10 and 19-21). Watanabe et al teach that CD137 is insufficiently upregulated on antigen-stimulate CD4+ T cells and therefore CD4+ tetramer cells are not represented after CD137 sorting (page 317, section 3.6”).  
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10,801,011. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent, drawn to a method of isolating and culturing autologous cancer antigen-specific CD8+ T cells renders obvious the instant pharmaceutical composition made by the same method.

All claims are rejected.

All other rejections and/or objections as set forth in the prior Office action are withdrawn in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643